C286 7-20-EV-08834-BE BScument? FI CHABAD caper ei4
AO 440 (Rev, 06/12) Summons in a Civil Action

ITED STATES DISTRICT T
WE RN/ DIST T OF TE
pb | |

X Civil Action No. 7:20-—CV—00024—DC

 

 

 

 

tf

 

 

 

 

 

 

 

 

 

 

 

 

 

LAKESIDE RECOVERY SOLUTION INC.,
Defendant

SUMMONS IN A CIVIL ACTION

TO: Lakeside Recovery Solution Inc.
C/O Corporation Service Company
421 West Main Street
Frankfort, KY 40601

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days
if you are the United States or a United States Agency, or an office or employee of the United States described
in Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a
motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the
plaintiff or plaintiff's attorney, whose name and address are:

Joseph Scott Davidson
Sulaiman Law Group LTD
2500 South Highland Avenue
Suite 200

Lombard, IL 60148

If you fail to respond, judgment by default will be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.

JEANNETTE J. CLACK
CLERK OF COURT

s/SAMANTHA ENRIQUEZ
DEPUTY CLERK

 

ISSUED ON 2020-02-12 13:16:46

 
Case 7:20-cv-00024-DC Document 8 Filed 02/18/20 Page 2 of 4
Case 7:20-cv-00024-DC Document 7 Filed 02/12/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 7:20-CV—00024-DC

PROOF OF SERVICE
(This section shoutd not be filed with the court unless required by Fed. R. Civ. P. 4(1))

This summons for(name of individual and title, ifany) Lakeride Recovery Sludio ns. [ne.
was received by me on(date) 2hejiz02

lI personally served the summons on the individual ai (place)
on (date) > or

 

 

| left the summons at the individual's resident or usual place of abode with(name)
, a person of suitable age and discretion who resides there,
on (date) , and mailed a copy to the individual's last known address: or

 

 

 

| served the summons on(name of individual} z nde Sst th. Sc . Who is
designated by law to accept service of process on behalf of(name of organization)
Lekeside Recovery Seletions _ ine. onfdate)__>/t¥[re or
T | returned the summons unexecuted because : Or

 

[Other (specify):

 

 

 

My fees are $ for travel and $ for services, fora total of $

| declare under penalty that this information is true,

Date: ttelso (Wy hey

Server's signature
A Sex May ~  Preees£ sSorvey

Printed name and title

3 F i
23400 Wi Inductecnl De Az, Yan ed u eee
Server's Address

Additional information regarding attempted sevice, etc:
Whe of ‘feary ‘aba : Ces. (fe, Ce here , 5 {Also

 

 
Canesé:22oc0QoeP6c DesemABhbs FHA PeHELP Fage.3 94

AO 440 (Rev. 06/12) Summons in a Civil Action
SEE “ES PBS oe

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

LEONARD TAYLOR,
Plaintiff
20—CV—00024—DC

V.

 

LAKESIDE RECOVER\ SOAUTION IN
Defendant

 

 

 

SUMMONSINA CIVIL ACTION

TO: Lakeside Recovery Solution Inc.
C/O Rocket Corporate Services Inc.
2804 Gateway Oaks Drive #100
Sacramento, California 95833

  

‘pu reqeived it) — or 60 days
of the United]States described
the attached}complaint or a
ption |must be served on the

 

 

 

 

 

 

 

 

 

 

 

nef demanded in the

   

 

If you fail to respon, judg
complaint. You also

JEANNETTE J. CLACK

CLERK OF COURT
s/SAMANTHA ENRIQUEZ
DEPUTY CLERK

 

ISSUED ON 2020-02-04 11:52:03

 
Case 7:20-cv-00024-DC Document 8 Filed 02/18/20 Page 4 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 7:20-CV-00024-DC

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, ifany) Lakeside Recovery Solution, Inc

was received by me on (date) 02/07/2020

( I personally served the summons on the individual at (piace)

 

On (date) ; or

 

( I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

O I served the summons on (name of individual) » who is

designated by law to accept service of process on behalf of (name of organization)

 

on (date) ; OF

 

Mf I retumed the summons unexecuted because No Longer the Registered Agent for Service ; or

O Other (specify):

My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

Date: __ 02/12/2020 es Keven

Server's signature

Jenice Rossner, Registered Process Server
Printed name and title

3104 O Street, #230
Sacramento, CA 95816
Sacramento County Reg # 1998-02

 

Server's address

Additional information regarding attempted service, etc:

 
